            Case 2:18-cv-00445-CW Document 51 Filed 01/15/19 Page 1 of 2




 TED MCBRIDE (8236)
 TED MCBRIDE LAW OFFICE
 4873 South State Street
 Salt Lake City, Utah 84107
 Phone: (435) 640-8558

 TedMcBride13@gmail.com

 Attorney for Plaintiffs




                               UNITED STATES DISTRICT COURT
                           DISTRICT OF UTAH, CENTRAL DIVISION


 MARK L. SHURTLEFF, an individual;
 M’LISS MARLER SHURTLEFF, an
 individual; THOMAS JAMES SHURTLEFF,
 an individual; and ADRIANNA CARLINE
 SHURTLEFF, an individual,                            MEMORANDUM IN RESPONSE TO
                                                         ORDER TO SHOW CAUSE
                 Plaintiffs,
           v.

 SALT LAKE COUNTY DISTRICT
 ATTORNEY SIM GILL, individually and in                     Civil No.: 2:18 cv-00445
 his official capacity as Salt Lake County
 District Attorney; et.al.                                  Judge: Clark W. Waddoups

                 Defendants.



       Plaintiffs, by and through counsel of record, hereby submit their Memorandum in

Response to Order to Show Cause dated January 7, 2019.

       1.       This matter was filed and commenced in June, 2018.

       2.       The respective defendants (State, County and Federal) have each filed a motion to

dismiss.
            Case 2:18-cv-00445-CW Document 51 Filed 01/15/19 Page 2 of 2




       3.      I am responsible for failing to have counsels’ prior agreement memorialized in a

stipulation and presented to the Court for approval wherein they had agreed to an extension until

after the holidays.

       4.      This past week I have communicated with Kyle Kaiser (Utah), Darcy Goodard

(County) and John Magnum (FBI), who have each stipulated to allow me to file oppositions to

the respective motions no later than January 16, 2019.

       5.      I respectfully request that the Court honor the proposed stipulation and cancel the

hearing set for January 22, 2019.

       6.      Naturally, in light of the federal government shutdown, I will accommodate

defense counsels’ schedules to reply.



DATED this 15th day of January, 2019.

                                             Respectfully submitted,


                                             /s/ _________________
                                             Ted McBride

                                             Attorney for Plaintiff
